Name: Commission Regulation (EEC) No 3430/92 of 27 November 1992 adopting definitive measures concerning the issuing of STM licences for fresh fruit and vegetables in trade between Portugal and the other Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 347/44 Official Journal of the European Communities 28 . 11 . 92 COMMISSION REGULATION (EEC) No 3430/92 of 27 November 1992 adopting definitive measures concerning the issuing of STM licences for fresh fruit and vegetables in trade between Portugal and the other Member States whereas definitive measures as provided for in Article 252 (3) of the Act of Accession should be adopted to confirm the suspension of the issuing of STM licences as provided for in Article 1 of Regulation (EEC) No 3102/92 until 31 October 1992 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 252 (3) thereof, Having regard to Council Regulation (EEC) No 3651 /90 of 11 December 1990 laying down general rules for applying the supplementary trade mechanism to trade in fresh fruit and vegetables between Portugal and the other Member States ('), and in particular Article 7 thereof, Whereas Commission Regulation (EEC) No 1406/92 of 27 May 1992 laying down certain indicative ceilings and certain additional detailed rules for the application of the supplementary trade mechanism to trade in fruit and vegetables between Portugal and the other Member States (2) sets the target ceilings for imports into Portugal of certain fresh fruit and vegetables for 1992 ; Whereas the target ceiling for apples other than cider apples for the period 1 September to 31 October 1992 has been exceeded ; Whereas the Commission adopted the interim protective measures necessary in accordance with an emergency procedure by Regulation (EEC) No 3102/92 (3); whereas definitive measures must be adopted ; whereas in view of the market situation in Portugal, an increase in the target ceiling cannot be contemplated at present ; HAS ADOPTED THIS REGULATION : Article 1 1 . The issuing of STM licences for apples falling within CN codes 0808 10 91 and applied for in Portugal is hereby definitively suspended until 31 October 1992. 2. Further applications for STM licences for apples may be submitted from 1 November 1992 in respect of that part of the target ceiling applicable from 1 November 1992. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 362, 27. 12. 1990, p. 24. (2) OJ No L 146, 28 . 5. 1992, p. 57. 0 OJ No L 311 , 28 . 10 . 1992, p. 38 .